6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejections of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant. The rejections over copending applications 16/655571 or 16/419311 are overcome by the proper terminal disclaimer filed 1/31/2022.  Responses to the arguments are found after the first rejection they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 or 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. 20190018319 and Adachi et al. 20160299431.
Yamazaki et al. 20190018319 teaches repeating units on pages 9 and 10.

    PNG
    media_image1.png
    110
    111
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    98
    127
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    139
    140
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    143
    107
    media_image4.png
    Greyscale
and polymer A1-8 on page 69. 

    PNG
    media_image5.png
    95
    346
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    71
    235
    media_image6.png
    Greyscale

which is combined with a PAG (component B), quencher (component D) and solvents (component S) as evidenced in table 6 (examples 29-32). These resists are coated, dried, exposed using an electron beam (EB), postbaked at 100 degrees C for 60 second, and developed [0670-0673]. These resists are also coated, dried, exposed using a KrF laser, postbaked at 100 degrees C for 60 seconds, and developed [0685-0690]. The use of various exposures including ArF laser, KrF laser, EB and EUV is disclosed [0590,0599].  Use repeating units having crosslinking properties are bounded by formula A0-1 (reproduced above) where Rax0 is a polymerizable groups, such as vinyl, acryloyl, methacryloyl , Wax0 is an aromatric ring such as benzene, and nax0 is 1-3 [0076-0081,0123]. Phenolic comonomers are disclosed, including acenapthalene repeating units [0145-0170]. Metallocene based repeating unit is disclosed [0172-0178]. Aromatic groups containing repeating units including styrene and acenapththalene are disclosed [0179-0217]. Repeating units with no acid labile groups such as cyclic ketones are disclosed [0218-0282].  Other repeating units are disclosed [0283-0297]. The support onto which the substrate is applied can be any support known to be useful for wiring patterns, including wafers, metals, glass and the like [0595-0596]. 


    PNG
    media_image7.png
    229
    233
    media_image7.png
    Greyscale
           
    PNG
    media_image8.png
    143
    231
    media_image8.png
    Greyscale

These are coated on a photomask blank having a CrON layer, dried, exposed using EB, post baked and developed [0192-0215].  The use of a repeating units UN-2  is illustrated on page 14. 

    PNG
    media_image9.png
    104
    231
    media_image9.png
    Greyscale
where p can be 0 or 1 (vinyl or acryloyl), B-1 can be a single bond or a C1-10 alkylene which may include an ether linkage, v can be 0-2, Rx and Ry can be H, C1-15 alkyl which may be hydroxy or alkoxy substituted or n aromatic group (but cannot both be hydrogen), and u can be 1 to 3 [0079-0088].  Indene and acenapththalene repeating units are disclosed [0079,0094-0095]. Useful PAG containing repeating units are disclosed [0079].  For another polymer phenolic or phenolic based repeating units are disclosed [0047-0049], fluoroalcohol, and acid labile group containing repeating units are disclosed at [0052-0072].




It would have been obvious to one skilled in the art to modify polymer A1-8 of Yamazaki et al. 20190018319 by replacing the repeating unit having two CH2OH substituents on the phenyl group with a similar repeating unit having two or three  C(Rx)(Ry)-OL bounded by formula (UN-2) of Adachi et al. 20160299431, where Rx is hydrogen or C1-15 alkyl and Ry is C1-15 alkyl or Rx and Ry are linked to form a ring and L is hydrogen with a reasonable expectation of success based upon the disclosure that Rx and Ry can be hydrogen, C1-15 alkyl, an aromatic group or may be connected to form a ring, with it being preferred that they are not both hydrogen at [0079]. Further it would have been obvious to combine this polymer with a photoacid generator, quencher and solvent and use it as a resist in the process taught in examples 29-32 of Yamazaki et al. 20190018319 with a reasonable expectation of success. 
Alternatively it would have been obvious to one skilled in the art to modify polymer B1 of Adachi et al. 20160299431 by replacing the 4-(isopropanol)styrene monomer with a similar monomer bounded by formula UN-2 having two or three C(C1-15 alkyl)2-OH groups {C(CH3)2-OH }with a reasonable expectation of forming a useful photoresist resin based upon their equivalent function and the demonstration in Yamazaki et al. 20190018319 of the use of resists having two crosslinking groups. Further it would have been obvious to combine this polymer with a photoacid generator, basic compound and solvent and use it as a resist in the process taught in examples 1,4-10 or 13-18 of Adachi et al. 20160299431 with a reasonable expectation of success. 
Alternatively it would have been obvious to one skilled in the art to modify polymer P1 of Adachi et al. 20160299431 by replacing the 4-(isopropanol)styrene monomer with a similar monomer bounded by formula UN-2 having two or three  C(C1-15 alkyl)2-OH groups (such as 3)2-OH }with a reasonable expectation of forming a useful photoresist resin based upon their equivalent function and the demonstration in Yamazaki et al. 20190018319 of the use of resists having two crosslinking groups. Further it would have been obvious to combine this polymer with a basic compound, polymer B1 and solvent and use it as a resist in the process taught in examples 1,4-10 or 13-18 of Adachi et al. 20160299431 with a reasonable expectation of success. 
Additionally it would have been obvious to modify the processes rendered obvious above by using the resultant polymer by using it on a photomask substrate having a Cr, CrO, CrON or MoSi layer or SiO2 based upon direction at [0153] of Adachi et al. 20160299431, using different PAG repeating units of those disclosed at [0097] of Adachi et al. 20160299431 in place of that used in polymer P1, replacing the styrene repeating unit of polymer A1-8 with those bounded by UN-3 of Adachi et al. 20160299431 [0079-0081,0087-0094] and/or replacing the acenaphthalene repeating units with an indene repeating unit based upon the direction at [0073] of Adachi et al. 20160299431.
While Yamazaki et al. 20190018319 does not teach the alkyl substitution, Adachi et al. 20160299431 and specifically directs one to embodiments where the carbon attached to the phenyl ring is not substituted by two hydrogen atoms and teaches that Rx or Ry can be hydrogen, C1-15 alkyl or an aromatic group or that Rx and Ry can be joined to form a ring at  [0079-0088].  The applicant argues that there is no direction to the use of two or three reactive groups.  The examiner disagrees, noting that u can be 2 or 3  at [0076-0081,0123] and points out that the disclosure is not limited to exemplified compounds.  The applicant argues that the inventive examples evidence improved results over comparative polymers such as comparative polymers  1-1, 1-2, 1-5,1-6. 

Comparative polymer 1-2 uses A-1(69.5%),B-1(6.0%),C-7(21.0%) and P-1(3.5%)
The closest inventive polymers is example 2-18 (polymer 18), which has a composition 
A-1(65.5%),B-3(10.0%),C-3(21.0%) and P-1(3.5%).
The inventive and comparative polymers are combined with a quencher and solvents in table 8 and 11.  The inventive composition R-18 has an optimum dose of 47 uC/cm2, a resolution (LS)of 35  nm, a resolution of (IL) 40 nm, a resolution of (IS) of 35 nm and an LER of 4.8. Comparative resist 1 has an optimum dose of 49 uC/cm2, a resolution (LS) of 40 nm, a resolution of (IL) 40 nm, a resolution of (IS) of 45 nm and an LER of 4.8. Comparative resist 2 has an optimum dose of 49 uC/cm2, a resolution (LS) of 45 nm, a resolution of (IL) 40 nm, a resolution of (IS) of 40 nm and an LER of 4.8. There are differences in the amount of repeating units A-1 and repeating unit B and repeating unit B-3 is used in the inventive polymer instead of B-1. 
Polymer P-1 of Adachi et al. A-1(66%),B-1(9%),C-7(22%) and P-1(3%), but is used in combination with B-1. It is not clear that these represent an equal or preferable comparison with the prior art, to a direct comparison based upon these differences.  Also the comparisons of the instant specification is only relevant to the resist composition including a PAG and quencher. 

Comparative polymer 1-6 uses A-1(56%),B-1(14%) and C-7(30%)
The closest inventive polymers is example 2-43 (polymer 43), which has a composition 
A-1(60%),B-2(10.0%),C-6(30.0%) 7The inventive and comparative polymers are combined with a PAG, quencher and solvents in table 9,10 and 11.

There is a question of the effect of the differences in the amount of the quencher used on the resist performance.  This data only relates to the resist compositions including a PAG (free or polymer bound) and quencher, not the polymer alone. 
	Also there is no comparison vs the polymer A1-8 of Yamazaki et al. 20190018319, which uses repeating unit B-3 of the instant specification, adds 10.5-11.5% PAG and a quencher (3.0 to 3.5) and has an optimum exposure of 96-103 uc/cm2, a resolution (LS) of 28-30 nm and a LWR of 6.8 to 7.0 nm.  The PAG and quencher are different, so it is not clear that the data of record is equal or preferable to a direct comparison with the prior art. 

Claims 2,7-9,11,12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adegawa et al. JP 2003337414 (cited by applicant, machine translation enclosed in action of 02/2022).

    PNG
    media_image10.png
    69
    146
    media_image10.png
    Greyscale
  and B-16      
    PNG
    media_image11.png
    86
    217
    media_image11.png
    Greyscale
         on page 5. The repeating unit of B-9 and the left most repeating unit of B-16 are bounded by formulae 1 and 2, where R is a single bond or a divalent linking group such as CH2, COO, COOCH2, OCH2CH2O, OCH2, CONH or the like , R1’ to R5’ are hydrogen, C1-5 alkyl,  acetoxy, hydroxy, thiol. or may be joined together as part of a ring.  R6 and R7 can be C1-8 or may be joined together as part of a cyclopentyl or cyclohexyl ring, R8 can be hydrogen, C1-8 alkyl, acetyl or t-butoxy group [0016-0023]. Other useful repeating units include styrene, alpha-methyl styrene, hydroxystyrene, vinylnaphthalene, alpha-methylhydroxystyrene or alpha-methylvinylnaphthalene [0026]. The addition of an acid generator such as a diazonium, ammonium, phosphonium, iodonium, sulfonium selenonium or arsonium salt to render the resist sensitive to far UV, KrF laser, ArF laser, electron beam, Xrays or the like is disclosed [0045-0108]. The addition of a basic compound is disclosed [0109-0115]. Crosslinking agents can be added [0117-0140]. The addition of surfactants, colorants is disclosed [0141-0145]. Useful substrates for coating the resist are disclosed. Useful exposure radiation is disclosed including far UV, excimer laser, X ray, or electron beam [0146]. Useful basic developers are disclosed [0148].  Polymer B-16 is used in resist/example 6 (table 1, [0153]), where it is combined with PAG A1-1 [0056], solvents, amine N6 (1,5-diazabicyclo[4.3.0]non-5-ene) and surfactant W2 (megafac R08 [0155]. Resist 6 is coated on a silicon wafer, dried, exposed using electron beam, post baked and developed in tetramethylammonium hydroxide (TMAH) and rinsed with water to yield a patterned resist [0152-0154]. 

	Alternatively, it would have been obvious to modify polymer B-16 by replacing the leftmost repeating unit with that used in polymer B-9 based upon the exempfification of this repeating unit and the direction to at least one substituent bounded by formula 2, which together clearly disclose the use of two or more substituents bounded by formula 2. Further, it would have been obvious to add a PAG, basic compound, surfactant and solvents to form resist composition similar to that of example 6 with polymer B-16, and to use the resist as in the examples with a reasonable expectation of forming a useful patterned resist.  
	The 102 rejection is overcome.  A machine translation is made of record and clearly describes hydroxystyrene repeating units (bounded by formula b1’ of the claims) and styrene or vinylnaphthalene which are bounded by formula (e ) of the claims. The basic compound is the quencher of claim 9.  
	In addition to the arguments above, the examiner points out that the inventive examples are not close in composition to the polymer B-16 which corresponds to A-1(45)B-3 (20) and C-7 (35).  There are no comparative examples in the instant specification which used repeating unit B-3 and the exposure and processing of Adegawa et al. JP 2003337414, so it is not clear that the comparisons are equal to a direct comparison with the prior art. 




Claims 2 or 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yahagi et al 20180210338 and Adachi et al. 20160299431.
Yahagi et al 20180210338 teaches in table 1 (page 77-78) polymers A1-7 which includes repeating unit a04 in combination with styrene and hydroxystyrene  [0819], polymer A1-8, which includes repeating units a05 in combination with styrene and hydroxystyrene, polymer A1-12 which uses repeating unit a04 in combination with hydroxystyrene and styrene, polymer A1-13 which uses repeating unit a05 in combination with hydroxyphenylacrylate and styrene, polymer A1-12 which uses repeating unit a04 in combination with hydroxyphenylacrylate and styrene, polymer,  A1-18 which uses repeating unit a04 in combination with hydroxynaphthene acrylate and styrene and  polymer A1-19 which uses repeating unit a05 in combination with hydroxynaphthene acrylate and styrene. It also teaches polymers using monomethanolstyrene monomer a01 (A1-1, A1-11).  Other useful repeating units include indene (a113) and acenaphthalene (a112). These are combined with PAG, a quencher/basic compound and solvent, exposed using e-beam, post baked and developed in TMAH [0834-0852).  
Examples 7 and 8, which use repeating units a04 and a05 respectively, have improved performance relative to example 1 using repeating unit a01. Also examples 12 and 13 , which use repeating units a04 and a05 respectively, have improved performance relative to example 11 using repeating unit a01. See table 7 on page 83. 
It would have been obvious to one skilled in the art to modify polymer A1-7, A1-8, A1-11 or A1-12 of Yahagi et al 20180210338 by replacing the repeating unit having two CH2OH substituents on the phenyl group with a similar repeating unit having two or three  C(Rx)(Ry)-OL 
Additionally it would have been obvious to modify the processes rendered obvious above by using the resultant polymer by using it on a photomask substrate having a Cr, CrO, CrON or MoSi layer or SiO2 based upon direction at [0153] of Adachi et al. 20160299431, using different PAG repeating units of those disclosed at [0097] of Adachi et al. 20160299431 in place of that used in polymer P1, replacing the styrene repeating unit of polymer A1-8 with those bounded by UN-3 of Adachi et al. 20160299431 [0079-0081,0087-0094] and/or replacing the styrene with indene or acenaphthalene repeating units with an indene repeating unit based upon the direction at [0073] of Adachi et al. 20160299431.
There is no comparative data in the instant specification which represents a comparison with is equivalent or preferable to a direct comparison with examples 7,8,11 or 12 of Yahagi et al 20180210338.  The examiner notes that improvements in performance of the resists having a repeating unit with two methanol substituents over similar resists using repeating units having only one methanol substituent are evidenced in table 7 of Yahagi et al 20180210338.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 10, 2022